

114 S1804 IS: Repeal CFPB Act
U.S. Senate
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1804IN THE SENATE OF THE UNITED STATESJuly 21, 2015Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo eliminate the Bureau of Consumer Financial Protection by repealing title X of the Dodd-Frank
			 Wall Street Reform and Consumer Protection Act, commonly known as the
			 Consumer Financial Protection Act of 2010.
	
 1.Short titleThis Act may be cited as the Repeal CFPB Act. 2.RepealThe Consumer Financial Protection Act of 2010 (12 U.S.C. 5481 et seq.) is repealed, and the provisions of law amended or repealed by that Act are restored or revived as if the Act had not been enacted.